Citation Nr: 9917616	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  97-30 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
January 1952 to January 1954.

In September 1996, the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York denied the 
veteran's claim for service connection for bilateral hearing 
loss.  The veteran timely appealed to the Board of Veterans' 
Appeals (Board).  In September 1997, on his VA Form 9, the 
veteran requested a hearing before a Member of the Board to 
be held at the RO (Travel Board hearing).  The veteran 
subsequently submitted a written withdrawal of his request 
for a Travel Board hearing in February 1999, and the case has 
been referred to the Board for resolution.


FINDING OF FACT

No competent medical evidence has been submitted 
demonstrating that the veteran currently has bilateral 
hearing loss.


CONCLUSION OF LAW

The claim for service connection for bilateral hearing loss 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability due to 
injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (1998).  Impaired hearing is considered by the VA 
to be a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 
decibels or greater; the thresholds for at least three of 
these frequencies are 26 or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385. 

However, a preliminary determination that must be made in a 
case involving a claim for service connection is whether the 
claim is "well grounded."  A claim is "well grounded" if 
it is "plausible, meritorious on its own or capable of 
substantiation."  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The initial burden of 
showing that a claim is well grounded-if judged by a fair 
and impartial individual-resides with the veteran; if it is 
determined that he has not satisfied his initial burden of 
submitting evidence sufficient to show that his claim is well 
grounded, then his appeal must be denied, and VA does not 
have a "duty to assist" him in developing the evidence 
pertinent to his claim.  See Slater v. Brown, 9 Vet. 
App. 240, 243 (1996); Murphy, 1 Vet. App. at 80-81.

In order for a claim for service connection to be well 
grounded, there must be competent medical evidence (lay or 
medical, as appropriate) of (1) current disability; (2) an 
in-service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps v. Gober, 126 F.3d 1464, 1468 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that a veteran had a chronic condition in service and that he 
still has such a condition.  See also 38 C.F.R. § 3.303(d).  
Such evidence, however, must be medical unless it relates to 
a condition as to which, under the court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition is observed during 
service, provided that continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).

Initially, the Board notes that none of the veteran's service 
medical records (SMRs) are available for review and 
consideration in this appeal, and this is not due to anything 
that he did or failed to do.  The records concerning his 
service were presumably either lost or destroyed in a fire 
that occurred many years ago at the National Personnel 
Records Center (NPRC), which is a military records repository 
located in St. Louis, Missouri.  The Board finds, however, 
that the RO has exhausted all means of locating any relevant 
records that might be available at the NPRC.  The RO even 
attempted to obtain specific treatment information from the 
veteran, and attempted to obtain records potentially 
available from other sources.  As part of this effort, the RO 
managed to secure records from the Surgeon General's Office 
(SGO).  These records consist of information extracted from 
military hospital records and are not detailed reports of 
hospitalization.  Regrettably, the SGO records do not reflect 
any circumstances relating to the veteran's diagnosis of, or 
treatment for, hearing loss while in service, so they are of 
no benefit to his claim.  See also Moore v. Derwinski, 1 Vet. 
App. 401, 405-406 (1991); Dixon v. Derwinski, 3 Vet. 
App. 261, 263 (1992).  Thus, the Board finds that the RO 
expended sufficient efforts to procure the available medical 
records from service and pertinent records from alternative 
sources as well.  Furthermore, for the reasons discussed 
below, the Board finds that the absence of the veteran's 
service medical records is not dispositive in the instant 
appeal.

The veteran has failed to submit any competent evidence 
whatsoever to document his contention that he experiences 
bilateral hearing loss.  There are no audiological evaluation 
results of record and no indication of record that the 
veteran has sought VA or private treatment for or evaluation 
of hearing loss; indeed, on his initial application for 
benefits, the veteran crossed through the box in which he was 
to list names of civilian physicians who had treated him for 
the claimed disability, indicating that he had nothing to 
report.  The Board would point out, however, that even if 
documented hearing loss was shown, such evidence would have 
to demonstrate that the veteran has a current hearing loss 
recognized as a disability for VA purposes (one meeting the 
criteria of 38 C.F.R. § 3.385) to fulfill the current 
disability requirement for a well-grounded claim.  In the 
absence of evidence of the claimed disability (and, if so, of 
a nexus between that disability and the veteran's military 
service), there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  

Although the veteran alleges that he currently has bilateral 
hearing loss, and that such condition is the result of his 
service in an artillery battalion while in the military, he 
does not have the expertise or training to give a competent 
opinion either as to diagnosis of a current hearing loss 
disability or as to a relationship between that disability 
and service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  Therefore, even assuming, arguendo, that the 
veteran experienced acoustic trauma or noise exposure in 
service, as he contends, and/or even accepting as credible 
his assertions of diminished hearing acuity in service and 
presently, his claim for service connection is not plausible 
in the absence of competent evidence of disability and of a 
nexus between that disability in service.  The Board 
emphasizes that a well-grounded claim must be supported by 
evidence and not merely allegations.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

Since the veteran has not satisfied his initial burden of 
submitting evidence sufficient to show that his claim for 
service connection for bilateral hearing loss is well 
grounded, VA is under no "duty to assist" him in developing 
the evidence pertinent to his claim.  See Epps, 126 F.3d at 
1468.  Moreover, the Board is aware of no circumstances in 
this case that would put VA on notice that any additional 
relevant evidence may exist that, if obtained, would make his 
claim well grounded.  See McKnight v. Gober, 131 F.2d 1483, 
1485 (Fed. Cir. 1997).  

The RO denied the veteran's claim on the same premise as the 
Board--as not well grounded.  The RO also notified him in the 
December 1996 Statement of the Case (SOC) of the requirements 
to submit a well-grounded claim.  Clearly then, he 
is not prejudiced by the Board's decision to deny his claim 
on the same basis.  
See Bernard v. Brown, 4 Vet. App. 384, 392-93 (1994).  Also, 
the Board views 
its (and the RO's) discussion as sufficient to inform him of 
the type of evidence that is necessary to make his claim well 
grounded and warrant full consideration on 
the merits.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).  Hence, the 
VA has met its duty to inform him of the evidence necessary 
to support his claim.  
See 38 U.S.C.A. § 5103(a).


ORDER

As evidence of a well-grounded claim has not been submitted, 
the claim for service connection for bilateral hearing loss 
is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

